Exhibit 10.1

 

SUBSCRIPTION AND BACKSTOP AGREEMENT

 

This Subscription and Backstop Agreement (this “Agreement”), made as of March 7,
2018, by and among M III Acquisition Corp., a Delaware corporation (the
“Company”), M III Sponsor I LLC, a Delaware limited liability company (“Sponsor
LLC”), M III Sponsor I LP, a Delaware limited partners (together with Sponsor
LLC, the “Sponsor”), and the Subscribers identified on the signature
pages hereto (individually, a “Subscriber” and collectively, the “Subscribers”),
is intended to set forth certain representations, covenants and agreements among
the Company, the Sponsor and the Subscribers:

 

(i)                                     with respect to the acquisition by the
Subscribers of shares of common stock of the Company, par value $0.0001 per
share (the “Common Stock”), through the open market and private transactions
described in Section 2 hereof; and

 

(ii)                                  with respect to the private offering of
shares of Common Stock (the “Common Offering”) for sale by the Company and the
purchase of such shares of Common Stock by the Subscribers, pursuant to
Section 3 hereof.

 

The respective representations, covenants and agreements set forth herein are
made in connection with the Company’s proposed business combination (the
“Merger”) with IEA Energy Services, LLC, a Delaware limited liability company
(“IEA”), pursuant to that certain Agreement and Plan of Merger, dated as of
November 3, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Merger Agreement”), by and among the Company, IEA, Wind Merger Sub
I, Inc., Wind Merger Sub II, LLC, Infrastructure and Energy Alternatives, LLC
(“IEA Parent”), Oaktree Power Opportunities Fund III Delaware, L.P., solely in
its capacity as IEA Parent’s representative, and, solely for purposes of certain
sections therein, the Sponsor.  For purposes hereof, the consummation of the
Merger in accordance with the terms of the Merger Agreement is referred to as
the “Merger Closing”.

 

In consideration of the respective representations, covenants and agreements
contained herein, and subject to the terms and conditions hereof, the
Subscribers, the Sponsor, and the Company hereby agree as follows:

 

1.                                      Transfer and Voting of Common Stock.

 

(a)                                 Each of the Subscribers covenants and agrees
that until the earlier of (i) the Merger Closing and (ii) the Termination Date
(as defined below), it shall not, and shall ensure that its Affiliates do not,
Transfer any Common Stock. For purposes hereof, “Affiliate” shall mean an
“affiliate” as such term is defined in Rule 12b-2 under the Exchange Act (as
defined below) and “Transfer” shall mean any direct or indirect transfer,
redemption, disposition or monetization in any manner whatsoever, including,
without limitation, through redemption election or any derivative transactions.

 

(b)                                 Each of the Subscribers covenants and agrees
that it shall, and shall cause each of its Affiliates to, (A) vote all the
Common Stock, if any, that it or they owned on the record date

 

1

--------------------------------------------------------------------------------


 

for the special meeting of stockholders to be held by the Company to approve,
among other things, the Merger (the “Special Meeting”) in favor of (x) the
Merger, pursuant to a proxy statement filed by the Company with the Securities
and Exchange Commission (the “SEC”) in connection with the Special Meeting, as
supplemented by definitive additional materials filed with the SEC through the
date hereof (the “Proxy Statement”) and (y) each of the other proposals of the
Company set forth in the Proxy Statement, and (B) not exercise its or their
redemption rights in any Common Stock in connection with the Special Meeting or
the Merger.

 

2.                                      Backstop.  During the period commencing
on the date hereof and ending at the close of business on the third Trading Day
prior to the Special Meeting ( “Backstop Deadline”), each of the Subscribers
shall (provided it is lawful to do so) use reasonable best efforts to purchase
the number of shares of Common Stock of the Company set forth opposite its name
on the signature page hereto (the “Backstop Purchase”) in the open market (the
“Open Market Shares”) or in privately negotiated transactions with third
parties, including forward contracts (the “Private Purchase Shares”, and
collectively with the Open Market Shares, the “Backstop Shares”).  In addition,
each Subscriber may satisfy its obligation to make the Backstop Purchase by
purchasing Private Purchase Shares from shareholders that have delivered shares
of Common Stock for redemption during the period from the Backstop Deadline to
the commencement of the Special Meeting.  Any purchase of Private Purchase
Shares from redeeming holders shall require, as a condition of such purchase and
in order for such Private Purchase Shares to be applied against the number of
shares of common stock of the Company required to fulfill such Subscriber’s
Backstop Purchase, that such third parties withdraw the public shares from
redemption against the Company’s trust account (to the extent previously
redeemed) and that they not thereafter redeem such public shares in connection
with the Special Meeting.  Any such transactions shall settle prior to the
Merger Closing.  On each of (a) the date immediately following the Backstop
Deadline,  (b) the close of the Trading Day prior to the date of the Special
Meeting and (c) promptly at other times requested by the Company from time to
time, each Subscriber shall (x) notify the Company in writing of the number of
Open Market Shares and Private Purchase Shares so purchased and (y) provide the
Company, for all Backstop Shares acquired, all documentary evidence reasonably
requested by the Company and its advisors (including without limitation, its
legal counsel) and its transfer agent and proxy solicitor to confirm that each
Subscriber has purchased, or has contracted to purchase, such shares and, in the
case of any shares purchased from redeeming holders, evidence that such shares
have been validly withdrawn from redemption prior to the Special Meeting. For
purposes hereof, “Trading Day” shall mean a day during which trading in the
Common Stock generally occurs on the NASDAQ Capital Market or, if the Common
Stock is not listed on the NASDAQ Capital Market, on the principal other
national or regional securities exchange on which the Common Stock is then
listed or, if the Common Stock is not listed on a national or regional
securities exchange, on the principal other market on which the Common Stock is
then listed or admitted for trading.

 

3.                                      Subscription.

 

(a)                          Subject to the terms and conditions set forth in
this Agreement, each Subscriber hereby irrevocably subscribes for and agrees to
purchase from the Company the number of shares of Common Stock of the Company
set forth opposite its name on the signature page hereto, less the number of
Backstop Shares purchased by it pursuant to Section 2 hereof, at a purchase
price equal to per share redemption price payable to holders of Common Stock who
elect to redeem their shares in the manner described in the Proxy Statement (the
“Redemption Price”), and the Company

 

2

--------------------------------------------------------------------------------


 

agrees to sell such shares to each such Subscriber at such price (the shares of
Common Stock to be so sold, the “Subject Shares”), subject to the Company’s
right to determine not to consummate such sale if the Merger Closing does not
occur. For the avoidance of doubt, if the Merger Closing does not occur, then
the Subscribers’ obligations to purchase, and the Company’s obligation to issue,
shares pursuant to the foregoing sentence are extinguished. Any such purchase
shall be consummated simultaneously with the Merger Closing.

 

(b)                          In consideration of the Subscribers consummation of
the Backstop Purchase (whether through the purchase of Open Market Shares,
Private Purchase Shares and/or Subject Shares), promptly following the Merger
Closing, for no additional consideration the Company shall issue to each
Subscriber the number of warrants to purchase one-half of one share of Common
Stock, which warrants shall have the same terms as the “public warrants” issued
under the Warrant Agreement, dated July 7, 2016 (the “Warrant Agreement”), by
and between the Company and Continental Stock Transfer & Trust Company, as
Warrant Agent (the “Warrants”), which Warrants may be used under such Warrant
Agreement or one containing substantially the same terms.  Alternatively, at the
sole election of Sponsor, Sponsor and/ or its affiliates may transfer such
number of public warrants to each Subscriber in lieu of the Company’s obligation
to issue such number of Warrants.  The Company’s obligation to issue the
Warrants shall be subject to the consummation of the purchase of the Subject
Shares in the Common Offering pursuant to Section 3(a).

 

4.                                      Delivery of Subscription Amount;
Acceptance of Subscriptions; Delivery. Each Subscriber understands and agrees
that this subscription is made subject to the following terms and conditions:

 

(a)                                 Contemporaneously with the execution and
delivery of this Agreement, each Subscriber shall execute and deliver the
Investor Questionnaire (as defined below) and, in respect of its subscription
set forth in Section 3 hereof, each Subscriber shall, on or before the close of
business on March 12, 2018 (the “Funding Date”) cause a wire transfer to be made
for payment for the Subject Shares in immediately available funds in the amount
equal to the Redemption Price multiplied by the number of Subject Shares to be
purchased by such Subscriber pursuant to the above Subscription (the
“Subscription Amount”), in each case in accordance with the Subscription
Instructions set forth on Exhibit A hereto. The payments provided for in this
Section 4(a) shall be maintained in escrow with Continental Stock Transfer &
Trust Company (or other nationally recognized escrow agent with whom in all
cases, whether with Continental Stock Transfer & Trust Company or otherwise, the
Company shall have an escrow agreement in place for purposes hereof, which such
agreement shall be on reasonable and customary terms) pending the Merger
Closing.

 

(b)                                 The subscription of each Subscriber for the
Subject Shares shall be deemed to be accepted only (and shall not otherwise be
accepted by the Company except) when (i) the Company has confirmed in writing to
such Subscriber that the Company’s representations and warranties contained
herein are, or shall be, true and correct as of the date of the acceptance of
such subscription and (ii) there occurs the substantially simultaneous Merger
Closing. If such acceptances (x) do not occur substantially simultaneously with
the Merger Closing or (y) the Merger Agreement is terminated in accordance with
its terms (the “Termination Date”), the Subscribers ‘subscriptions shall
automatically be deemed rejected (the “Subscription Rejection”).

 

3

--------------------------------------------------------------------------------


 

(c)                                  The payment of the Subscription Amount (or
a portion thereof, as applicable) will be returned promptly, without interest,
to the Subscribers if the applicable subscriptions are rejected in whole or in
part or if the Common Offering is withdrawn or canceled.

 

(d)                                 The representations and warranties of the
Company and the Subscribers set forth herein shall be true and correct as of the
date that the Company accepts the subscriptions set forth herein.

 

5.                                      Expenses. Each party hereto shall pay
all of its own expenses in connection with this Agreement and the transactions
contemplated hereby.

 

6.                                      Registration Rights.

 

(a)                                 To the extent that the Subject Shares and
the Warrants do not then benefit from the rights granted pursuant to the
“Registration Rights Agreement” described (and as such term is defined) in the
Proxy Statement (as in effect on the date hereof), either by virtue of the
transfer of such rights in connection with the transfer of the Warrants or the
execution by the Subscribers of a joinder to such Registration Rights Agreement
as a holder of “Registrable Securities” thereunder (which joinder, if
applicable, the Subscribers shall promptly execute and deliver), then, as soon
as practicable following the Merger Closing, the Company and the Subscribers
shall execute and deliver a registration rights agreement with respect to the
Subject Shares and Warrants, having terms substantially similar to those set
forth in the Registration Rights Agreement, pursuant to which the Company shall
agree under certain circumstances to register the resale of the Subject Shares
and the Warrants, each under the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder, and
applicable state securities laws.  As used herein, the term “Applicable
Registration Rights Agreement” shall mean whichever of the Registration Rights
Agreement or the additional registration rights agreement described above shall
be applicable to the Subject Shares and the Warrants.

 

(b)                                 None of the Subject Securities or the
Warrants may be directly or indirectly transferred, disposed of or otherwise
monetized in any manner whatsoever, except in a transaction that is in
compliance with the Securities Act and applicable state securities laws. Except
as provided in the Applicable Registration Rights Agreement, it shall be a
condition to any such transfer that the Company shall be furnished with a
written opinion of counsel to the holder of such Subject Securities or Warrants,
reasonably satisfactory to the Company (as determined by the Company within 3
Business Days of its receipt of such written opinion), to the effect that the
proposed transfer would be in compliance with the Securities Act and applicable
state securities laws; provided that the Company shall not require such written
opinion of counsel if, acting in its reasonable discretion, if determines that
applicable Law does not prohibit any transfers of the Subject Shares or Warrants
at such time. “Business Day” shall mean any day that is not a Saturday, a Sunday
or a day on which commercial banks in New York City are required or authorized
to be closed.

 

7.                                      Representations, Warranties,
Understandings, Risk Acknowledgments, and Covenants of the Subscribers. Each
Subscriber hereby represents, warrants and covenants to the Company as follows:

 

4

--------------------------------------------------------------------------------


 

(a)                                 Such Subscriber is purchasing the Subject
Shares and the Warrants for its own account, not as a nominee or agent, for
investment purposes and not with a view towards distribution or resale within
the meaning of the Securities Act (absent the registration of the Subject Shares
or the Warrants for resale under the Securities Act or a valid exemption from
registration). Such Subscriber will not sell, assign or transfer such shares or
securities at any time in violation of the Securities Act or applicable state
securities laws. Such Subscriber acknowledges that the Subject Shares and
Warrants cannot be sold unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.

 

(b)                                 Such Subscriber understands that (A) the
Subject Shares and the Warrants (1) have not been registered under the
Securities Act or any state securities laws, (2) have been offered and will be
sold in reliance upon an exemption from the registration and prospectus delivery
requirements of the Securities Act, (3) will be issued in reliance upon
exemptions from the registration and prospectus delivery requirements of state
securities laws which relate to private offerings and (4) must be held
indefinitely because of the fact that the Subject Shares and the Warrants have
not been registered under the Securities Act or applicable state securities
laws, and (B) such Subscriber must therefore bear the economic risk of its
investment hereunder indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt therefrom. Such Subscriber further understands that such exemptions
depend upon, among other things, the bona fide nature of the investment intent
of such Subscriber expressed herein. Pursuant to the foregoing, such Subscriber
acknowledges that until such time as the resale of the Subject Shares and the
Warrants have been registered under the Securities Act as contemplated by the
Applicable Registration Rights Agreement or are sold pursuant to an exemption
from registration, the certificates representing any Subject Shares or Warrants
acquired by each Subscriber shall bear a restrictive legend in form and
substance customary for unregistered securities of this nature (and a
stop-transfer order may be placed against transfer of the certificates
evidencing such Subject Shares and Warrants).

 

(c)                                  Such Subscriber has knowledge, skill and
experience in financial, business and investment matters relating to an
investment of this type and is capable of evaluating the merits and risks of
such investment and protecting the Subscribers’ interest in connection with the
acquisition of the Subject Shares and Warrants (including the Common Stock for
which the Warrants are exercisable) (collectively, the “Securities”). Such
Subscriber understands that the acquisition of the Securities is a speculative
investment and involves substantial risks and that each Subscriber could lose
its entire investment. Further, the undersigned has (i) carefully read and
considered the risks identified in the Disclosure Documents (as defined below)
and (ii) carefully considered the risks related to the Merger, the Company, and
IEA and has taken full cognizance of and understands all of the risks related to
the Company, IEA, the Merger, the Securities and the transactions contemplated
hereby, including, without limitation, the purchase of the Securities. 
Acknowledging the very significant tax impact analysis and other analyses that
is warranted in determining the consequences to it of purchasing and owning the
Securities, to the extent deemed necessary by the such Subscriber, such
Subscriber has had the opportunity to retain, at its own expense, and relied
upon, appropriate professional advice regarding the investment, tax and legal
merits and consequences of the foregoing, including, without limitation,
purchasing and owning the Securities. Such Subscriber has the ability to bear
the economic risks of such Subscriber’s investment in the Company, including a
complete loss of the investment, and such Subscriber has no need for liquidity
in such investment.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Such Subscriber has been furnished by the
Company all information (or provided access to all information it reasonably
requested) regarding the business and financial condition of the Company and
IEA, the Company’s expected plans for future business activities, and the merits
and risks of an investment in the Securities which such Subscriber has
reasonably requested or otherwise needs to evaluate the investment in the
Securities.

 

(e)                                  Such Subscriber is in receipt of and has
carefully read and understands the following items (collectively, the
“Disclosure Documents”):

 

(i)                   the final prospectus of the Company in connection with the
IPO, dated July 7, 2016, as filed with the SEC (the “Final Prospectus”);

 

(ii)                each filing made by the Company with the SEC following the
filing of the Final Prospectus;

 

(iii)             the Merger Agreement (including any amendment thereto), a copy
of which has been filed by the Company with the SEC; and

 

(iv)            the Proxy Statement (including any supplement thereto) and the
amendments to the Certificate of Incorporation of the Company proposed to be
voted on pursuant thereto, a copy of which has been filed by the Company with
the SEC.

 

Such Subscriber understands the significant extent to which certain of the
disclosures contained in items (i) and (ii) above shall no longer apply
following the Closing in accordance with the Merger Agreement.

 

Such Subscriber acknowledges that neither the Company nor any of its Affiliates
has made or makes any representation or warranty to such Subscriber in respect
of the Company or IEA, the Merger, the Company upon, or relating to, the Merger,
other than in the case of the Company, the representations and warranties
contained in this Agreement.

 

(f)                                   In making its investment decision to
purchase the Securities, such Subscriber is relying solely on investigations
made by such Subscriber and such Subscriber’s representatives. The offer to sell
or assign the Securities was communicated to the Subscribers in such a manner
that each Subscriber was able to ask questions of and receive answers from the
management of the Company concerning the terms and conditions of the proposed
transaction and that at no time was any Subscriber presented with or solicited
by or through any advertisement, article, leaflet, public promotional meeting,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or
meeting or any other form of general or public advertising or solicitation.

 

(g)                                  Such Subscriber acknowledges that it has
been advised that:

 

(i)                                     The Securities have not been approved or
disapproved by the SEC or any state securities commission nor has the SEC or any
state securities commission passed upon

 

6

--------------------------------------------------------------------------------


 

the accuracy or adequacy of any representations by the Company. Any
representation to the contrary is a criminal offense.

 

(ii)                                  In making an investment decision, such
Subscriber must rely on its own examination of the Company, the Sponsor, the
Merger, IEA, the Securities and the Common Offering, including the merits and
risks involved.  The Securities have not been recommended by any federal or
state securities commission or regulatory authority. Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of any
representation. Any representation to the contrary is a criminal offense.

 

(iii)                               The Securities will be “restricted
securities” within the meaning of Rule 144 under the Securities Act, are subject
to restrictions on transferability and resale and may not be transferred or
resold except as permitted under the Securities Act and applicable state
securities laws, pursuant to registration or exemption therefrom. Such
Subscriber is aware of the provisions of Rule 144 are not currently available
and, in the future, may not become available for resale of any of the Subject
Shares and that the Company is an issuer subject to Rule 144(i) under the
Securities Act. Each Subscriber is aware that it may be required to bear the
financial risks of this investment for an indefinite period of time.

 

(h)                                 Such Subscriber agrees to furnish the
Company with such other information as the Company may reasonably request in
order to verify the accuracy of the information contained herein and agrees to
notify the Company immediately of any material change in the information
provided herein that occurs prior to the acceptance of this Agreement by the
Company.

 

(i)                                     Such Subscriber further represents and
warrants that it is a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, an “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act, and such Subscriber has
executed the Investor Questionnaire attached hereto as Exhibit B (the “Investor
Questionnaire”) and shall provide to the Company an updated Investor
Questionnaire for any change in circumstances at any time on or prior to the
Merger Closing.

 

(j)                                    As of the date of this Agreement, such
Subscriber and its Affiliates do not have, and during the 30 day period prior to
the date of this Agreement, such Subscriber and its Affiliates have not, in a
seller, transferor or other similar capacity, entered into, any “put equivalent
position” as such term is defined in Rule 16a-1 of under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or short sale positions with
respect to the securities of the Company. In addition, such Subscriber shall
comply with all applicable provisions of Regulation M promulgated under the
Securities Act.

 

(k)                                 If such Subscriber is a natural person, he
or she has reached the age of majority in the state in which such Subscriber
resides, has adequate means of providing for such Subscriber’s current financial
needs and contingencies, is able to bear the substantial economic risks of an
investment in the Securities for an indefinite period of time, has no need for
liquidity in such investment and, at the present time, could afford a complete
loss of such investment.

 

(l)                                     If such Subscriber is a partnership,
corporation, trust, estate or other entity (an “Entity”): (i) such Entity has
the full legal right and power and all authority and approval required

 

7

--------------------------------------------------------------------------------


 

(a) to execute and deliver, or authorize execution and delivery of, this
Agreement and all other instruments executed and delivered by or on behalf of
such Entity in connection with the purchase of the Securities, (b) to delegate
authority pursuant to power of attorney and (c) to purchase and hold such
Securities; (ii) the signature of the party signing on behalf of such Entity is
binding upon such Entity; and (iii) such Entity has not been formed for the
specific purpose of acquiring such Securities unless each beneficial owner of
such entity is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act, is qualified as an accredited investor within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act and
has submitted information substantiating such individual qualification.

 

(m)                             If such Subscriber is a retirement plan or is
investing on behalf of a retirement plan, such Subscriber acknowledges that
investment in the Securities poses additional risks including the inability to
use losses generated by an investment in the Securities to offset taxable
income.

 

(n)                                 This Agreement has been duly authorized,
executed and delivered by each Subscriber and constitutes a legal, valid and
binding obligation of such Subscriber enforceable against such Subscriber in
accordance with its terms, except as such enforceability may be limited by:
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws in effect that limit creditors ‘rights generally; (ii) equitable
limitations on the availability of specific remedies; (iii) principles of equity
(regardless of whether such enforcement is considered in a proceeding in Law or
in equity); and (iv) to the extent rights to indemnification and contribution
may be limited by federal securities laws or the public policy underlying such
laws.

 

(o)                                 Such Subscriber understands and confirms
that the Company will rely on the representations and covenants contained herein
in effecting the transactions contemplated by this Agreement and the other
Transaction Documents (as defined herein). All representations and warranties
provided to the Company furnished by or on behalf of such Subscriber, taken as a
whole, are true and correct and do not contain any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

(p)                                 Neither such Subscriber nor, to the extent
it has them, any of its shareholders, members, managers, general or limited
partners, directors, Affiliates or executive officers (collectively with such
Subscriber, the “Subscriber Covered Persons”), are subject to any of the “Bad
Actor” disqualifications described in Rule 506(d) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3).

 

(q)                                 Such Subscriber has exercised reasonable
care to determine whether any Subscriber Covered Person is subject to a
Disqualification Event.

 

(r)                                    The purchase of Securities by such
Subscriber will not subject the Company to any Disqualification Event.

 

(s)                                   As of the date hereof, except as
heretofore disclosed to the Company in writing, such Subscriber does not own,
directly or indirectly, any shares of Common Stock or securities exercisable or
exchangeable for, or convertible into, shares of Common Stock, nor has such

 

8

--------------------------------------------------------------------------------


 

Subscriber entered into any contract, commitment or agreement with respect to
the purchase or other acquisition of any such securities.

 

(t)                                    Waiver Against Trust.  Such Subscriber
acknowledges that the Company has established a trust fund containing the
proceeds of its initial public offering and from certain private placements
(collectively, with interest accrued from time to time thereon, the “Trust
Fund”) initially in an amount of $150,000,000 and that monies may be disbursed
from the Trust Fund only for the purposes and under the circumstances described
in the Final Prospectus.  For and in consideration of the Company and the
Sponsor entering into discussions with such Subscriber regarding a potential
business relationship, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, such Subscriber hereby
irrevocably and unconditionally agrees that (a) it does not now and shall not at
any time hereafter have any right, title, interest or claim of any kind,
regardless of the factual basis of any such claim and regardless of whether such
claim is based on contract, tort, equity or any other theory of legal liability
(any and all such claims are collectively referred to hereafter as the “Claims”)
in or to any monies in the Trust Fund or distributions therefrom, (b) it shall
not make any Claim against the Trust Fund or distributions therefrom, and (c) it
waives any Claims it may have against the Trust Fund (including any
distributions therefrom) now or in the future as a result of, or arising out of,
any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Fund or any distributions therefrom for any reason
whatsoever (including, without limitation, for an alleged breach of this
Agreement). Such Subscriber agrees and acknowledges that such irrevocable waiver
is material to this Agreement and has been specifically relied upon by each of
the Company and the Sponsor to induce it to enter in this Agreement, and such
Subscriber further intends and understands such waiver to be valid, binding and
enforceable under applicable law. In the event that such Subscriber commences
any action or proceeding based upon, in connection with, relating to or arising
out of any matter relating to the Company, which proceeding seeks, in whole or
in part, relief against the Trust Fund or any distributions therefrom or the
public stockholders of the Company, whether in the form of money damages or
injunctive relief, the Company shall be entitled to recover from such Subscriber
the associated legal fees and costs in connection with any such action, in the
event that the Company prevails in such action or proceeding.  This
Section 8(t) shall survive termination of this Agreement for any reason.

 

8.                                      Representations and Warranties of the
Company. The Company represents and warrants to each of the Subscribers as
follows:

 

(a)                                 Subject to obtaining all required approvals
necessary in connection with the performance of the Merger Agreement (including
the approval of the Company’s stockholders for the Merger Agreement and the
related transactions) and any required approvals pursuant to the applicable
rules of Nasdaq (together, the “Required Approvals”), the Company has all
requisite corporate power and authority to enter into and perform this
Agreement, the Applicable Registration Rights Agreement and the Merger Agreement
(collectively, the “Transaction Documents”), and to perform its obligations
under this Agreement and the other Transaction Documents. Subject to obtaining
the Required Approvals, the execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all requisite corporate action, and no other
proceedings on the Company’s part are necessary to authorize the execution,
delivery or performance of this Agreement and the other Transaction

 

9

--------------------------------------------------------------------------------


 

Documents. This Agreement and each of the other Transaction Documents have been
duly executed and delivered by the Company, and, assuming that this Agreement
and the Applicable Registration Rights Agreement constitute a valid and binding
obligation of the Subscriber, this Agreement and each of the other Transaction
Documents will constitute upon execution and delivery by the Company, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by:
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws in effect that limit creditors ‘rights generally; (ii) equitable
limitations on the availability of specific remedies; (iii) principles of equity
(regardless of whether such enforcement is considered in a proceeding in Law or
in equity); and (iv) to the extent rights to indemnification and contribution
may be limited by federal securities laws or the public policy underlying such
laws.

 

(iii)                                                                              
Subject to obtaining the Required Approvals, the execution, delivery and
performance of this Agreement and the other Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) conflict with or result in a violation of any provision of
the Company’s certificate of incorporation and bylaws, as currently in effect
(“Organizational Documents”), (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, to which the Company is a party, or (iii) result in a
violation of any Law applicable to the Company or by which any property or asset
of the Company is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations in clauses
(ii) or of this Section 9(b) as have not had or would not reasonably be expect
to have, individually or in the aggregate, a material adverse effect on the
business, properties, condition or prospects (financial or otherwise) or results
of operations of the Company (“Material Adverse Effect”)).

 

(b)                                 Except as required by the Exchange Act, the
rules of Nasdaq, and the terms of the Merger Agreement, and (to the extent the
Warrants are issued under such Warrant Agreement) subject to the amendment of
the Warrant Agreement in connection with the issuance of the Warrants, the
Company is not required to submit any notice, report or other filing with any
Governmental Authority in connection with the execution, delivery or performance
by it of the Transaction Documents or the consummation of the transactions
contemplated by the Transaction Documents and no consent, approval or
authorization of any Governmental Authority or any other Person is required to
be obtained by the Company in connection with its execution, delivery and
performance of this Agreement and each of the other Transaction Documents or the
consummation of the transactions contemplated hereby and thereby (other than
such consents, approvals or authorizations as have been obtained and remain in
effect on the date hereof or the failure of which to obtain have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect).

 

(c)                                  The Company has timely filed all forms,
reports and other documents required to be filed by it with the SEC (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents (other than exhibits to
such documents) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”) since the date of its IPO (the “IPO Date”), or
has timely filed for a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of

 

10

--------------------------------------------------------------------------------


 

any such extension. As of their respective dates, the SEC Documents complied in
all material respects in accordance with the requirements of the Securities Act
and the Exchange Act, as the case may be, and the rules and regulations
thereunder, and none of the SEC Documents, at the time they were filed with the
SEC (except to the extent that information contained in any SEC Document has
been superseded by a later timely filed SEC Document), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

(d)                                 Each of the financial statements (including,
in each case, any notes thereto) contained in the SEC Documents was prepared in
accordance with U.S. generally accepted accounting principles ( “GAAP”) applied
on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) and each fairly presents, in all material
respects, the financial position, results of operations and cash flows of the
Company as at the respective dates thereof and for the respective periods
indicated therein.

 

(e)                                  The Company understands and confirms that
the Subscribers will rely on the representations and covenants contained herein
in effecting the transactions contemplated by this Agreement.

 

9.                                     
Understandings.                                     Each Subscriber understands,
acknowledges and agrees with the Company as follows:

 

(a)                                 Such Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by such Subscriber, that,
except as required by Law, such Subscriber is not entitled to cancel, terminate
or revoke this Agreement or any agreements of such Subscriber hereunder, and
that this Agreement and such other agreements shall survive the death,
disability, liquidation or dissolution of such Subscriber and shall be binding
upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, legal representatives and permitted
assigns. If such Subscriber is more than one person, the obligations of such
Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his/her/its heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

(b)                                 No federal or state agency has made any
finding or determination as to the accuracy or adequacy of the Disclosure
Documents or as to the suitability of this offering for investment nor any
recommendation or endorsement of the Securities.

 

(c)                                  The offering is intended to be exempt from
registration under the Securities Act, which is dependent upon the truth,
completeness and accuracy of the statements made by such Subscriber herein.

 

(d)                                 There is only a limited public market for
the Common Stock and there may be no public market for the Warrants. There can
be no assurance that such Subscriber will be able to sell or dispose of the
Securities.

 

11

--------------------------------------------------------------------------------


 

(e)                                  In the event that the Merger or an
alternative initial business combination is not completed by July 8, 2018, the
Company will be required to liquidate and to cease its activities.

 

(f)                                   The representations and warranties of such
Subscriber contained in this Agreement and in any other writing delivered in
connection with the transactions contemplated hereby shall be true and correct
in all respects on and as of the date hereof and the date of the consummation of
each offering of the Subject Shares as if made on and as of such date and such
representation and warranties and all agreements of such Subscriber contained
herein and in any other writing delivered in connection with the transactions
contemplated hereby.

 

10.                               Survival. All representations, warranties and
covenants contained in this Agreement shall survive until the earlier of the (A)
Merger Closing or (B) Termination Date. Each of the Subscribers acknowledges the
meaning and legal consequences of the representations, warranties and covenants
contained herein and that the Company has relied upon such representations,
warranties and covenants in determining such Subscriber’s qualification and
suitability to purchase or acquire the Securities.

 

11.                               Notices. All notices and other communications
provided for herein shall be in writing and shall be deemed to have been duly
given if and when delivered personally or two Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid or one
Business Day after it is delivered by a commercial overnight carrier or upon
confirmation if delivered by facsimile or email:

 

(a)       if to the Company (prior to the Merger Closing) or to the Sponsor, to
the following address:

 

M III Acquisition Corp.

c/o M-III Partners, LP

3 Columbus Circle, 15th Floor

New York, New York 10019

Attention: Mohsin Y. Meghji

Email: mmeghji@miiipartners.com

 

with a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Carol Anne Huff, Esq.

Email: chuff@kirkland.com

 

12

--------------------------------------------------------------------------------


 

(b)       if to the Company (following the Merger Closing), to the following
address:

 

Infrastructure and Energy Alternatives, Inc.

8440 Woodfield Crossing Blvd, Suite 500

Indianapolis, IN 46240

Attention:  David Bostwick, Esq.

E-mail: dbostwick@iea.net

 

with a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Carol Anne Huff, Esq.

Email: chuff@kirkland.com

 

(c)        if to the Subscribers, to the address of each Subscriber set forth on
the signature page; or

 

(d)       at such other address as any party shall have specified by notice in
writing to the other parties.

 

12.                               Notification of Changes. Each Subscriber
agrees and covenants to notify the Company immediately upon the occurrence of
any event prior to the Merger Closing that would cause any representation,
warranty, covenant or other statement contained in this Agreement to be false or
incorrect or of any change in any statement made herein occurring prior to the
Merger Closing.

 

14.                               Obligations Irrevocable.  Subject to the terms
and conditions contained herein, the obligations of the Subscriber to make its
subscription provided for hereunder shall be irrevocable, except with the
consent of the Company, until the Subscription Rejection.

 

15.                               Assignability; Amendments; Waiver. This
Agreement is not assignable by any Subscriber, and may not be amended, modified
or terminated except by an instrument in writing signed by the Company, any
Subscriber directly affected thereby and, with respect to any provision
affecting the rights or obligations of the Sponsor, the Sponsor. This Agreement
may not be waived except by an instrument in writing signed by the party against
whom enforcement of waiver is sought.

 

16.                               Binding Effect. Except as otherwise provided
herein, this Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, successors and permitted assigns, and the agreements,
representations, warranties and acknowledgments contained herein shall be deemed
to be made by and be binding upon such heirs, executors, administrators,
successors, legal representatives and permitted assigns. This Agreement does not
confer any rights or remedies upon any person or entity other than the parties
hereto and their heirs, successors and permitted assigns.  The Company and each
of the Subscribers acknowledges that money damages would not be an adequate
remedy at Law if any Subscriber fails to perform in any material respect any of
its obligations hereunder and accordingly agree that each party, in addition to
any other remedy to which it may be entitled at Law or in equity, shall be
entitled to seek an injunction or similar

 

13

--------------------------------------------------------------------------------


 

equitable relief restraining such party from committing or continuing any such
breach or threatened breach or to seek to compel specific performance of the
obligations of any other party under this Agreement, without the posting of any
bond, in accordance with the terms and conditions of this Agreement in any court
of the United States or any State thereof having jurisdiction, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at Law.

 

17.                               Obligations Irrevocable. Except as otherwise
provided herein, the obligations of each of the Subscribers to make its
subscription provided for hereunder shall be irrevocable, except with the
consent of the Company, until the Subscription Rejection.

 

18.                               Agreement. This Agreement and the Applicable
Registration Rights Agreement constitute the entire agreement of the Subscribers
and the Company relating to the matters contained herein and therein,
superseding all prior contracts or agreements, whether oral or written. The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement.

 

19.                               Governing Law; Jurisdiction; WAIVER OF JURY
TRIAL. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
law thereof that would require the application of the laws of any jurisdiction
other than New York. Each of the parties consents to the non-exclusive
jurisdiction of the federal courts whose districts encompass any part of the
District of Delaware or the Court of Chancery of the State of Delaware (or, if
the Court of Chancery of the State of Delaware lacks jurisdiction, then in the
applicable Delaware state court), with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions. EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

20.                               Severability. If any provision of this
Agreement or the application thereof to any Subscriber or any circumstance shall
be held invalid or unenforceable to any extent, the remainder of this Agreement
and the application of such provision to other subscriptions or circumstances
shall not be affected thereby and shall be enforced to the greatest extent
permitted by Law.

 

21.                               Construction. The headings in this Agreement
are inserted for convenience and identification only and are not intended to
describe, interpret, define, or limit the scope, extent or intent of this
Agreement or any provision hereof. The rule of construction that an agreement
shall be construed strictly against the drafter shall not apply to this
Agreement.

 

22.                               Further Assurances. From time to time, at
another party’s request and without further consideration (but at the requesting
party’s reasonable cost and expense), each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

14

--------------------------------------------------------------------------------


 

23.                               Counterparts; Facsimile. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement. A facsimile or other electronic
transmission of this signed Agreement shall be legal and binding on all parties
hereto.

 

24.                               Interpretation. The headings, titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting this Agreement. In this Agreement,
unless the context otherwise requires: (i) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (ii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding or succeeding such
term and shall be deemed in each case to be followed by the words “without
limitation”; (iii) the words “herein,” “hereto,” and “hereby” and other words of
similar import in this Agreement shall be deemed in each case to refer to this
Agreement as a whole and not to any particular section or other subdivision of
this Agreement; and (iv) the term “Dollars” or “$” means United States dollars.
The parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

 

25.                               Counsel. Each of the Subscribers hereby
acknowledges that the Company and its counsel represent the interests of the
Company and not those of any Subscriber in any agreement (including this
Agreement) to which the Company is a party.

 

26.                               Information; Confidentiality. Without limiting
any of the Subscribers’ pre-existing confidentiality obligations, each of the
Subscribers agrees that it shall not, until the date of the Merger Closing,
without the Company’s prior written consent, disclose to any other person or
entity the nature, extent or fact that such Subscriber is entering this
Agreement or the terms and conditions hereof, or any information such Subscriber
may receive in connection with this Agreement (in each case to the extent the
Company has communicated the confidentiality thereof) other than (a) pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case such Subscriber agrees, to the extent
practicable and not prohibited by applicable Law, to inform the Company promptly
thereof prior to such disclosure), (b) upon the request or demand of any
regulatory authority having jurisdiction over such Subscriber, (c) to the extent
that such information is or becomes publicly available other than by reason of
disclosure by such Subscriber in violation of this Agreement, or (d) to such
Subscriber’s Affiliates and to such Subscriber’s and its Affiliates’ employees,
legal counsel, independent auditors and other agents (collectively
“representatives”) who need to know such information and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential. Each Subscriber will
cause all of its and its Affiliate’s representatives to comply with the
confidentiality provisions of this Agreement as fully as if they were a party
hereto and will be responsible for a breach of the confidentiality provisions of
this Agreement by any such representatives.

 

[Signature Page to follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

 

 

M III ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

 

Name: Mohsin Y. Meghji

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

M III SPONSOR I LLC

 

 

 

 

 

By: M III ACQUISITION PARTNERS I LLC, its Managing Member

 

 

 

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

 

Name: Mohsin Y. Meghji

 

 

 

Title: Managing Member

 

 

 

 

 

 

 

 

M III SPONSOR I LP

 

 

 

 

 

By: M III ACQUISITION PARTNERS I CORP., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

 

Name: Mohsin Y. Meghji

 

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

 

 

[NAME OF SUBSCRIBER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date: March    , 2018

 

 

 

 

 

Address of Subscriber:

 

 

 

 

 

 

 

 

Attention:

 

 

Email:

 

 

 

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof:

 

[               ]

 

 

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

[               ]

 

 

 

Number of Warrants to be issued or transferred to Subscriber

 

[               ]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Subscription Instructions

 

The funds to be paid to the Company pursuant to Section 3 hereof shall be
transmitted in federal funds by wire transfer to Continental Stock Transfer and
Trust Company in accordance with the wire transfer instructions to be provided
to the Subscribers.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of

INVESTOR QUESTIONNAIRE

 

M III ACQUISITION CORP.

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF SHARES
FROM M III PARTNER ACQUISITION CORP. (THE “COMPANY”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Backstop and Subscription
Agreement among the Company, M III Sponsor I LLC, M III Sponsor I LP and the
subscriber or subscribers signatory thereto (the “Agreement”).

 

(1)           The undersigned represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category. The undersigned agrees to
furnish any additional information which the Company reasonably deems necessary
in order to verify the answers set forth below.

 

Category A

 

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 

Explanation. In calculating net worth, you include all of your assets (other
than your primary residence), whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair market value of
such property MINUS all debts and liabilities (except that a mortgage or other
debt secured by your primary residence, up to the estimated fair market value of
the primary residence at the time of the purchase of the Shares, shall not be
included as a liability, provided that if the amount of such indebtedness
outstanding at the time of the purchase of the Shares exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included as a
liability. Further, the amount of any mortgage or other indebtedness secured by
your primary residence that exceeds the fair market value of the residence at
the time of the purchase of the Shares shall be included as a liability.

 

 

 

Category B

 

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
and the same income level in the current year.

 

 

 

Category C

 

The undersigned is a director or executive officer of the Company which is
issuing and selling the Shares.

 

 

 

Category D

 

The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; any

 

--------------------------------------------------------------------------------


 

 

 

insurance company as defined in Section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors. (describe entity)

 

 

 

 

 

 

 

 

 

Category E

 

The undersigned is a private business development company as defined in
Section 202(a) (22) of the Investment Advisors Act of 1940. (describe entity)

 

 

 

 

 

 

 

 

 

Category F

 

The undersigned is either a corporation, partnership, Massachusetts or similar
business trust, or any organization described in Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Shares and with total assets in excess of $5,000,000. (describe
entity)

 

 

 

 

 

 

 

 

 

Category G

 

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act. (describe entity)

 

 

 

 

 

 

 

 

 

Category H

 

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Investor Questionnaire. (describe entity)

 

 

 

 

 

 

 

 

 

 

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable closing in the event that the representations and
warranties in this Investor Questionnaire shall cease to be true, accurate and
complete.

 

--------------------------------------------------------------------------------


 

(2)           Suitability (please answer each question)

 

(a)                                 Are you familiar with the risk aspects and
the non-liquidity of investments such as the Shares for which you seek to
purchase?

 

YES o         NO o

 

(b)                                 Do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?

 

YES o         NO o

 

(3)           Manner in which title is to be held: (circle one)

 

(a)                                 Individual Ownership

(b)                                 Community Property

(c)                                  Joint Tenant with Right of Survivorship
(both parties must sign)

(d)                                 Partnership

(e)                                  Tenants in Common

(f)                                   Company

(g)                                  Trust

(h)                                 Other

 

(4)           FINRA Affiliation.

 

Are you affiliated or associated with a member of FINRA (please check one):

 

YES o         NO o

 

If Yes, please describe:

 

 

 

--------------------------------------------------------------------------------

*If subscriber is a Registered Representative with a member of FINRA, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA firm acknowledges receipt of the notice required by the
Conduct Rules of FINRA.

 

 

 

 

 

Name of NASD Member Firm

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

 

 

 

Date:

 

 

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in this Investor Questionnaire and such
answers have been provided under the assumption that the Company will rely on
them.

 

 

Date:

 

Print or Type Entity Name:

 

 

By:

 

 

Print or Type Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------